Per Curiam.

The grounds which were presented in the petition for certio-rari, because of .which the writ was granted, do not prove to have a substantial basis in the record, and the certiorari heretofore granted in this case is therefore vacated upon the authority of United States v. McFarland, ante, p. 485; Southern Power Co. v. North Carolina Service Co., 263 *493U. S. 508; Houston Oil Co. v. Goodrich, 245 U. S. 440.
Mr. Ashby M. Warren for petitioner. Mr. Thomas C.. Mapother was pn'the brief for respondent.